Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
A. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 13, 17,  the prior art as taught by Narus (US 9088598 BI) in view of Jain (US 20140379895 Al) and further in view of Grubin(US 10263778 B1  do not teach on render obvious the limitations recited in claims 1, 13, 17, when taken in the context of the claims as  whole generating, based upon the first plurality of sets of event information, a first network profile associated with the first plurality of entities and the second plurality of entities, wherein the first network profile is indicative of one or more first sets of event metrics associated with the first entity and one or more entities comprising the second entity, wherein: the second plurality of entities comprises the one or more entities; and a first set of event metrics of the one or more first sets of event metrics corresponds to a measure of events associated with the first entity and the second entity; generating, based upon the first network profile, a first plurality of representations 16/845,313 Page 3 associated with the first plurality of entities; generating, based upon the first network profile, a second plurality of representations associated with the second plurality of entities; identifying a first plurality of clusters in the first plurality of representations, wherein a first cluster of the first plurality of clusters corresponds to a first set of representations of the first plurality of representations associated with the first plurality of entities corresponding to the client-side entity type; identifying a second plurality of clusters in the second plurality of representations, wherein a second cluster of the second plurality of clusters corresponds to a second set of representations of the second plurality of representations associated with the second plurality of entities corresponding to the internet resource-side entity type; analyzing the 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Chow, Dennis can be reached on ( 571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available 
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194